SteveNS, J.,
delivered the opinion of the court.
The testimony for the plaintiff in this case was sufficient to justify a submission of the issue to .the jury. It is the positive testimony of the witness Finney that the cotton left Hawkins ’ farm at one time or on one day, and thát the following day this witness “missed it and came to .. see what he had done with it; ” that he went to the office of the cotton buyers in Canton, and in going there met *79one member of appellees ’ firm, wbo admitted that be bad' tbe cotton and would bold it until tbe controversy was settled. Tbe testimony further shows that appellees recived tbe proceeds of the sale of tbe cotton. Tbe granting to tbe appellees of tbe peremptory instruction, therefore,-was error, necessitating a reversal of this case.

Reversed and remanded.